JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on appellant’s brief. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing and the motion for summary reversal, it is
ORDERED that the motion for summary reversal be denied. It is
FURTHER ORDERED AND ADJUDGED that the district court’s orders, filed January 26, and February 11, 2005, dismissing the complaint with prejudice and denying reconsideration thereof, be affirmed. The district court correctly determined that appellant failed to establish that he met the requirements for Article III standing. See Center for Law and Education v. U.S. Department of Education, 396 F.3d 1152, 1157 (D.C.Cir.2005), citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.